Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered September 10, 2007, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender whose prior felony conviction was a violent felony, to a term of six years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. The evidence established that defendant actively participated in the drug transaction as a lookout and steerer.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. The challenged remarks generally constituted fair comment on the evidence and the reasonable inferences to be drawn therefrom, and the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Saxe, J.E, Gonzalez, Sweeny, Renwick and DeGrasse, JJ.